RENDERED: SEPTEMBER 3, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                  Commonwealth of Kentucky
                              Court of Appeals

                                 NO. 2019-CA-1622-MR

EVELYN HOSKINS AND HAROLD                                                    APPELLANTS
HOSKINS


                     APPEAL FROM KNOX CIRCUIT COURT
v.                   HONORABLE GREGORY A. LAY, JUDGE
                          ACTION NO. 17-CI-00229


THE CITY OF BARBOURVILLE,
KENTUCKY AND BARBOURVILLE
WATER & RECREATION PARK
A/K/A BARBOURVILLE WATER
PARK                                                                           APPELLEES


                                      OPINION
                                 AFFIRMING IN PART,
                                 REVERSING IN PART,
                                  AND REMANDING

                                       ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; KRAMER1 AND McNEILL, JUDGES.




1
 Judge Joy A. Kramer concurred in this Opinion prior to her retirement effective September 1,
2021. Release of the Opinion was delayed by administrative handling.
CLAYTON, CHIEF JUDGE: On July 27, 2017, the appellant, Evelyn Hoskins

(hereafter “Hoskins”), purchased a ticket and was granted admission to

Barbourville Water Park, which was operated by the appellee, The City of

Barbourville, Kentucky (hereafter “Barbourville”). She remained in the water park

for a period of two hours during which time she sustained burns to her feet after

walking barefooted on the hot concrete for approximately ten minutes. It is

uncontested that the high temperature that day was 82 degrees and that Hoskins

suffered from diabetic neuropathy, causing a lack of sensation in her extremities.

                Hoskins alleges that she originally self-treated her feet and then later

sought treatment at the LaFollette Medical Center in LaFollette, Tennessee. She

subsequently developed an ulcer and infection in her left foot that required

amputation of part of that foot and her left fifth toe. As a result, Hoskins filed suit

against Barbourville in Knox Circuit Court alleging, inter alia, negligence, strict

liability, and breach of contract. The negligence claim was argued under an “open-

and-obvious” theory. At the close of discovery, the trial court granted

Barbourville’s motion for summary judgment as to these claims. The court denied

Barbourville summary judgment on its claim that it was entitled to immunity

pursuant to the Claims Against Local Governments Act (hereafter “CALGA”), as

codified under KRS2 65.2001 et seq. Hoskins appealed to this Court as a matter of


2
    Kentucky Revised Statutes.

                                            -2-
right. For the following reasons, we affirm the judgment of the trial court in part,

reverse in part as to the issue of premises liability, and remand for additional

proceedings.

                                I. STANDARD OF REVIEW

                A motion for summary judgment should be granted “if the pleadings,

depositions, answers to interrogatories, stipulations, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of

law.” CR3 56.03. The Kentucky Supreme Court further explained this summary

judgment standard in Steelvest, Inc. v. Scansteel Service Center, Inc.:

                        While it has been recognized that summary
                judgment is designed to expedite the disposition of cases
                and avoid unnecessary trials when no genuine issues of
                material fact are raised, this Court has also repeatedly
                admonished that the rule is to be cautiously applied. The
                record must be viewed in a light most favorable to the
                party opposing the motion for summary judgment and all
                doubts are to be resolved in his favor. Even though a
                trial court may believe the party opposing the motion
                may not succeed at trial, it should not render a summary
                judgment if there is any issue of material fact. The trial
                judge must examine the evidence, not to decide any issue
                of fact, but to discover if a real issue exists. It clearly is
                not the purpose of the summary judgment rule, as we
                have often declared, to cut litigants off from their right of
                trial if they have issues to try.



3
    Kentucky Rules of Civil Procedure.

                                             -3-
807 S.W.2d 476, 480 (Ky. 1991) (citations omitted). “Because no factual issues

are involved and only a legal issue is before the court on the motion for summary

judgment, we do not defer to the trial court and our review is de novo.” Univ. of

Louisville v. Sharp, 416 S.W.3d 313, 315 (Ky. App. 2013) (citation omitted). With

these standards in mind, we turn to the applicable law and the facts of the present

case.

                               II.    ANALYSIS


             As grounds for reversal, Hoskins argues that breach of duty is an issue

of fact to be determined by the jury, not the trial court. For the following reasons

and upon consideration of the specific facts of this case, we agree.

             Beginning in 2010, the Kentucky Supreme Court modified traditional

premises liability law involving open-and-obvious hazards. See Kentucky River

Medical Center v. McIntosh, 319 S.W.3d 385 (Ky. 2010) (hospital might

reasonably foresee that curb located at emergency room entrance was a tripping

hazard); Shelton v. Easter Seals Soc., Inc., 413 S.W.3d 901 (Ky. 2013) (wires on

the floor near a hospital bed could be considered by the jury to be an unreasonable

risk). Under Shelton, the analysis we must now apply is as follows:

             1) Along with the defendant’s general duty of care, the
             defendant’s duty is outlined by the relationship between
             the parties. E.g., an invitor has a duty to maintain the
             premises in a reasonably safe condition in anticipation of
             the invitee’s arrival.


                                         -4-
              2) Was the duty breached?

              AND

              3) Is the defendant’s liability limited to some degree by
              the plaintiff[’]s comparative negligence?

Id. at 908.

              Barbourville does not contest that it owed Hoskins a general duty of

care or a specific duty to maintain its premises in a reasonably safe condition. The

sole issue before this Court is breach. As observed in Shelton, “[p]ractically

speaking, this analysis will almost always begin with the breach question, given

the broad sweep of the general duty of reasonable care. . . . We write today to shift

the focus away from duty to the question of whether the defendant has fulfilled the

relevant standard of care.” 413 S.W.3d at 908, 910. Key considerations here are

whether the hazard at issue created an unreasonable risk and whether that risk was

foreseeable. See id. at 914 and Grubb v. Smith, 523 S.W.3d 409, 419 (Ky. 2017),

as modified on denial of reh’g (Aug. 24, 2017) (an eroded patch of asphalt in a

parking lot can constitute an unreasonable risk if, despite the obviousness, the

landowner can still anticipate a distracted pedestrian being injured by it).

              In applying this framework, the Sixth Circuit has aptly observed that:

              [T]he Kentucky Supreme Court has repeatedly and
              explicitly declared that . . . the unreasonableness and
              foreseeability of the risk of harm is normally a question
              for the jury to determine in deciding whether the
              defendant breached its duty of care in all but the rarest of

                                          -5-
             circumstances. [As some examples], an unreasonable
             risk could be created by a simple curb outside an
             emergency room, wires on the floor near a hospital bed,
             ice in the parking lot of a hotel after a winter storm, the
             slipperiness of a wet hotel bathtub, and a small pothole
             between the pumps of a gas station.

Dunn v. Wal-Mart Stores East, Ltd. P’ship, 724 Fed. App’x. 369, 374 (6th Cir.

2018) (internal quotation marks and citations omitted).

             In the same vein, the Kentucky Supreme Court has provided clear

guidance concerning the appropriateness of a trial court’s decision granting

summary judgment in favor of the defendant-landowner. “[S]ummary judgment is

to be cautiously employed for cases where there is no legitimate claim under the

law and it would be impossible to assert one given the facts. Legitimate claims

should be allowed to proceed to a jury. And we should not fear jury

determinations.” Shelton, 413 S.W.3d at 916-17. However, “[i]f reasonable minds

cannot differ or it would be unreasonable for a jury to find breach or causation,

summary judgment is still available to a landowner.” Id. at 916.

             As an example of the latter situation, we turn to Dishman v. C & R

Asphalt, LLC, 460 S.W.3d 341 (Ky. App. 2014), in which this Court held that

summary judgment for the defendant was appropriate. The plaintiff sued a retail

store and paving contractor for injuries sustained after she tripped and fell over

uneven pavement in the store’s parking lot. Dishman, 460 S.W.3d at 342. On

appeal, this Court held that the defendants did not breach their duty of care and,

                                          -6-
therefore, were entitled to a judgment as a matter of law. Id. at 343. In so holding,

the Court adopted the trial court’s reasoning that the “hazard was ‘incredibly open

and obvious’ and that everyone took every precaution and assumed the duty to

warn.” Id. at 347. This conclusion was “based upon the evidence in the record

that [the landowner] had cordoned off the area where [plaintiff] fell using red lights

and yellow caution tape. Furthermore, “[the plaintiff] did not dispute the presence

of the barricades, caution tape, or work trucks or that these would have been

sufficient to warn her of the danger and cause her to avoid the area had she noticed

them.” Id. Accordingly, the Court determined that “there is only one reasonable

conclusion that can be reached; that [the defendant] did not breach its duty of

care.” Id. at 348 (emphasis added).4

                 By contrast, in Goodwin v. Al J. Schneider Company, which involved

a slip and fall by a guest in a hotel bathtub, the Kentucky Supreme Court held that

the hotel’s failure to provide a bathmat could constitute a breach of duty, whether

the hazard was open and obvious or not, and therefore summary judgment was

inappropriate. 501 S.W.3d 894, 899 (Ky. 2016).

                 We believe that the present case is more analogous to Goodwin than

to Dishman. For example, in contrast to Dishman, Barbourville has failed to cite to

any evidence of record indicating that it attempted to either correct the specific


4
    Discretionary review in this case was denied by the Kentucky Supreme Court on June 3, 2015.

                                               -7-
hazard at issue or to warn of that hazard. Shelton, 413 S.W.3d at 915 (“either the

[hazard] should have been eliminated or some other precaution should have been

taken to eliminate or more adequately warn of the hazard.”). And although hot

concrete may not be as open-and-obvious a hazard as that discussed in Dishman, it

may nevertheless prove an unreasonable risk that is at least categorically similar to

the slippery bathtub discussed in Goodwin, the loose wires at issue in Shelton, or

the eroded patch of asphalt discussed in Grubb. In any event, we cannot conclude

that the hazard at issue here could not be corrected by any means or that it is

beyond dispute that the landowner did all that was reasonable to correct or warn of

the situation. See Goodwin, 501 S.W.3d at 900.

             However, this does not foreclose a consideration of comparative fault.

“[U]nder comparative negligence an invitee’s negligence does not foreclose

recovery, it merely reduces it.” Id. at 899-900.

             Lastly, Hoskins submits no controlling authority in support of her

claims that Barbourville is strictly liable and contractually liable. We find her

arguments otherwise unconvincing and need not address these issues further. As to

Barbourville’s argument that it is entitled to immunity pursuant to CALGA, it has

provided no citation to the record or controlling authority in support of that claim.

Therefore, we need not further address the issue of immunity.




                                         -8-
                                III.   CONCLUSION

             For the foregoing reasons, we affirm the Knox Circuit Court’s grant of

summary judgment as to the appellant’s claims of strict liability and contractual

liability and its denial of immunity under CALGA to the defendants. We reverse

the summary judgment as to the common law claims of premises liability and

remand this case for further proceedings consistent with this Opinion.

             KRAMER, JUDGE, CONCURS.

             McNEILL, JUDGE, DISSENTS AND FILES SEPARATE
OPINION.

             McNEILL, JUDGE, DISSENTING: I respectfully dissent. As the

majority correctly cites, key considerations in open-and-obvious cases are whether

the hazard at issue created an unreasonable risk and whether that risk was

foreseeable. However, examples of risks that are not considered unreasonable

“may include a small pothole in the parking lot of a shopping mall; steep stairs

leading to a place of business; or perhaps even a simple curb.” Shelton v. Easter

Seals Soc., Inc., 413 S.W.3d 901, 914 (Ky. 2013). I believe that the sun making a

surface hot at a water park in the summer is directly analogous to those examples

articulated by our Supreme Court. Indeed, perhaps nothing is more open-and-

obvious than the light and heat of the summer sun.




                                         -9-
            While I am conscious of the severity of the injury Hoskins endured, I

also believe that Barbourville could not reasonably have foreseen the injury to

Hoskins’ feet arising from the sun heating the concrete. Therefore, the present

case is one of those admittedly rare open-and-obvious cases where “reasonable

minds cannot differ” and “it would be unreasonable for a jury to find breach or

causation[.] . . .” Shelton, 413 S.W.3d at 916; see also Dishman v. C & R Asphalt,

LLC, 460 S.W.3d 341, 348 (Ky. App. 2014). Accordingly, I believe that summary

judgment in favor of Barbourville was appropriate here.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

C. Bishop Johnson                         Licah H. Farah, Jr.
Pineville, Kentucky                       Alexandra DeMoss-Campbell
                                          Lexington, Kentucky




                                        -10-